Citation Nr: 1420766	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  11-20 945 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran had active service from June 1976 to June 1980.  

This matter comes to the Board on appeal from a September 2010 rating decision of the Boise, Idaho, Department of Veterans Affairs (VA) Regional Office.  

The Veteran testified in support of his appeal at a July 2012 hearing before the undersigned.  A transcript (Tr.) of the hearing is of record.  


FINDING OF FACT

The evidence of record is in equipoise as to whether the Veteran's pes planus, which was noted on entry, was permanently aggravated by his active service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, service connection for a bilateral foot disorder, diagnosed as pes planus, is warranted.  38 U.S.C.A. §§ 1111, 1131, 1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his bilateral foot pain and related symptoms permanently worsened in service, giving rise to a current disability for which service connection is warranted under a theory of aggravation.  

Service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  

Of particular relevance to the instant case, every veteran is presumed to be in sound condition upon entry except as to any injury or disease noted at the time of enlistment.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). (outlining presumption of soundness).  In determining whether a specific condition is 'noted' on entry, the Board's analysis is limited to whether the condition was recorded in the enlistment examination report.  38 C.F.R. § 3.304(b).

Here, the report of the Veteran's December 1975 entrance examination contains a clinical finding of a preexisting foot abnormality, diagnosed as bilateral pes planus.  While not a bar to enlistment, such a finding nevertheless constitutes evidence of a condition "noted" on entry in accordance with 38 C.F.R. § 3.304(b).  The Board therefore finds that the presumption of soundness, set forth at 38 U.S.C.A. § 1111, does not extend to the Veteran's pes planus and that the presumption of aggravation under 38 U.S.C.A. § 1153 instead applies in this case.

Section 1153 and its implementing regulation direct that service connection will be established for a preexisting disability that worsened beyond its natural progression during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Such aggravation will be rebuttably presumed where there is affirmative evidence of in-service worsening.  Conversely, aggravation will not be conceded where the preexisting disability underwent no discernible increase in severity in service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see also Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Mere "temporary or intermittent flare-ups" of a preexisting condition are generally insufficient to show that in-service worsening has occurred.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993).  However, the degree of in-service worsening need not be so great as to warrant compensation in order for the presumption of aggravation to attach.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).  Notably, once the presumption of aggravation does attach, the government bears the burden of showing, by clear and unmistakable evidence, "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004).

In this case, the Veteran's service treatment records (STRs) reveal that, after enrolling in airborne training, he sought specialized medical care for bilateral foot pain and related symptoms, which were found to warrant diagnoses of pes planus, metatarsus adductus, and plantar fascial strain.  See e.g. October 6, 1976 STR (noting admission to Army podiatry clinic and ensuing diagnoses).  Despite such specialized in-service treatment, the Veteran's symptoms failed to resolve and ultimately resulted in his placement on a physical profile.  See October 8, 1976, Physical Profile Record.  Thereafter, he continued to seek periodic in-service treatment for complaints of "sore feet," with accompanying tenderness in the planus region, bilaterally.  See January and February 1977 STRs.  

While the foregoing evidence of in-service treatment suggests that the Veteran's preexisting pes planus worsened in service, the remaining record is not altogether clear as to whether such aggravation was permanent in nature.  In this regard, the Board acknowledges that, on an August 2010 VA examination, the Veteran was found to meet the diagnostic criteria for metatarsus abductus, which the examining nurse practitioner characterized as a "congenital deformity" that was subject to a superimposed condition (bilateral pes planus).  See August 2010 VA Examination Report at 10.  However, with respect to whether the Veteran's current pes planus represented a permanent aggravation of his preexisting foot condition, the August 2010 VA examiner declined to render a definitive opinion, noting instead that the answer to this particular question  would be "impossible to determine . . . without resorting to speculation."  Id.  Such an inherently speculative finding is inadequate for rating purposes and would generally trigger the need for a new VA examination or medical opinion.  See generally Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (Fed. Cir. 2007).  Nevertheless, in this particular case, such additional development would serve no useful purpose.  That is because the other evidence of record is sufficient to establish that the in-service worsening of the Veteran's pes planus was indeed permanent in nature.

In making this determination, the Board is guided by the Veteran's testimony of ongoing bilateral foot pain and related symptoms since he left the military.  See Board Hearing Tr. at 4-6.  Tellingly, he also has attested to requiring "continuous care" for such symptoms, including treatment by a private podiatrist, who, by the Veteran's own account, has attributed his current pes planus to his military training.  See Board Hearing Tr. at 4-6.  While a layperson, the Veteran is competent to attest to foot symptoms emanating from service, which are capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  He is likewise competent to relate an etiological opinion regarding his pes planus, which has been rendered by his private podiatrist.  Moreover, while mindful that the Veteran has not submitted any records from that podiatrist or any other private treating provider, such a lack of contemporaneous clinical evidence does not render his assertions inherently incredible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Further, there is nothing else of record that refutes those assertions, or otherwise casts doubt on their credibility.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

Accordingly, the Board finds that, based upon the Veteran's in-service treatment for pes planus and related symptoms, in tandem with his testimony that such symptoms have persisted since he left the military, it is not unreasonable to conclude that this particular bilateral foot condition, which was noted on entry, permanently worsened during his active service.  Therefore, the Board will exercise its discretion to reach that conclusion.  It follows that the Veteran's pes planus is rebuttably presumed to have been aggravated by his service, pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.  As discussed, this presumption of aggravation may only be rebutted through clear and unmistakable evidence "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  No such evidence has been presented here and, thus, service connection for pes planus on the basis of aggravation is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a bilateral foot disorder, diagnosed as pes planus, is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


